DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/2/21, 6/24/21 and 12/17/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claim 25 reciting “wherein: the pad of dielectric material comprises a dielectric material selected from the group consisting of titanium dioxide (TiO2), …, lead zirconium titanium trioxide (PbZrTiO3), and combinations and mixtures thereof” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Objections
Claims 26-27 are objected to because of the following informalities:  
Claim 26 reciting “and second layer dielectric material having a dielectric constant greater than 7 Farads/meter” should read --and a second layer of dielectric material having a dielectric constant greater than 7 Farads/meter-- for clarity. 
Claim 27 reciting “and second layer dielectric material” should read --and a second layer of dielectric material-- for clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 reciting “wherein the controller die extends through insulating fill material” is indefinite, since it’s unclear whether this instance of insulating fill material is related to that earlier recited in the claim. 
Claims 16-20 are rejected on claim 15. 
Claim 17 reciting “a first dielectric constant” is indefinite, since it’s unclear whether this limitation is related to the first dielectric constant recited in claim 15. 
Claim 24 reciting “the perimeter” is indefinite for lacking antecedent basis. For clarity, this claim should depend on claim 23 reciting “a perimeter”. 
Claim 25 reciting “wherein: the pad of dielectric material comprises a dielectric material selected from the group consisting of titanium dioxide (TiO2), …, lead zirconium titanium trioxide (PbZrTiO3), and combinations and mixtures thereof” is indefinite, since scope of “combinations and mixtures thereof” cannot be ascertained. In other words, it’s unclear whether some or all of these materials are used for the pad of dielectric material. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable device. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over IDS document “Liao” (US 2016/0218072). 
Claim 1: Liao discloses a device comprising: 
a ground plane 510 (Fig. 29); 
a first conductive pillar 303, wherein the first conductive pillar is electrically connected to the ground plane [0060]; 
an antenna pad 427 [0057] substantially parallel to the ground plane; 
a dielectric pad 81 having a first (inherent) dielectric constant [0085], wherein the antenna pad 424 is separated from a distal (top) end of the first conductive pillar by the dielectric pad 81; and 
a dielectric fill material 70 [0051] filling an antenna cavity 327, and wherein the ground plane 510 is arranged below and the dielectric pad 81 is arranged above the antenna cavity 324.  
Liao fails to expressly teach wherein the dielectric fill material has a second dielectric constant smaller than the first dielectric constant. 
However, Liao teaches [0066] “The antenna cavity 327 can be filled with any one of a number of insulator materials compatible with InFO package processing and not limited by the insulator's dielectric constant. Thus, the patch antenna structure of the present disclosure can be robustly implemented in a InFO package process using high-k or low-k materials.”

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Liao’s device such that wherein the dielectric fill material has a second dielectric constant smaller than the first dielectric constant, in order to robustly embed antenna and/or RFIC die structures for efficient device operation. 
 
Claims 6-7: Liao discloses device of claim 1, wherein the antenna pad 427 (Fig. 13) is electrically connected to a controller circuit 310 [0051]; 
wherein the dielectric pad 81 has a first dimension in a first direction parallel to a top surface of the ground plane and a second dimension in a second direction parallel to the top surface of the ground plane, the second direction is perpendicular to the first direction, the antenna pad has a third dimension in the first direction and a fourth dimension in the second direction, and the first dimension is smaller than the third dimension, and the second dimension is smaller than the fourth dimension (see Fig. 29).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liao (cited above) in view of “Sprentall” (US 2018/0182525). 
Claim 2: Liao fails to expressly teach wherein the second dielectric constant is between 1 Farads/meter and 6 Farads/meter (F/m).  
Sprentall teaches [0020] “As can be seen with reference to FIG. 1, the layered magneto-dielectric material 100 has a permittivity that is anisotropic and dominated by the dielectric material in 
Sprentall further teaches [0032] “The dielectric material, including the additional dielectric material, the thin film dielectric material, and the outer layer dielectric material, can each independently comprise one or more dielectric fillers to adjust the properties thereof (e.g., dielectric constant or coefficient of thermal expansion).”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Liao’s invention such that wherein the second dielectric constant is between 1 Farads/meter and 6 Farads/meter (F/m), in order to obtain desired electromagnetic properties such as frequencies of resonance. 
 
Claims 3, 5, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (cited above) in view of “Lilly” (US 6075485). 
Claim 3: Liao fails to teach wherein the first dielectric constant is greater than 7 Farads/meter (F/m).  
Lilly teaches “The net effective dielectric constant in the plane parallel to the layers is engineered to be any desired value between the permittivities of the constituent layers. These layers are oriented vertically below the patch to support electric fields consistent with desired resonant modes. Substrates may be engineered for both linearly and circularly polarized patch antennas. Substrate weights can be reduced by factors of from 6 to 30 times using different types of high permittivity layers. This concept has numerous applications in electrically small and lightweight antenna elements, as well as in resonators, microwave lenses, and other electromagnetic devices.” (Abstract)

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Liao’s invention such that wherein the first dielectric constant is greater than 7 Farads/meter (F/m), in order obtain desired resonant modes and facilitate device miniaturization. 

Claim 5: Liao fails to teach wherein the dielectric pad is a laminated dielectric pad comprising at least one layer of high-k dielectric material having a dielectric constant greater than 7 Farads/meter (F/m) and at least one layer of low-k dielectric material having a dielectric constant less than 6 F/m.  
Lilly discloses wherein the dielectric pad is a laminated dielectric pad comprising at least one layer of high-k dielectric material 32 (Fig. 12) and at least one layer of low-k dielectric material 34. 
Lilly teaches “As shown, antenna 40 is similar in construction to the conventional patch antenna 10 shown in FIGS. 9 through 11 except that the substrate is comprised of artificial dielectric material 30, having alternating layers 32 and 34 of high and low permittivity dielectric materials, respectively. The high permittivity dielectric layer 32 can be, for example, a ceramic material such as PD-85 made by Pacific Ceramics of Sunnyvale, Calif., or it can be, for example, an artificial dielectric material such as a frequency selective surface. The low permittivity dielectric layer 34 can be, for example, a Rohacell foam spacer.” (col. 8, second para.)
Lilly further teaches “The net effective dielectric constant in the plane parallel to the layers is engineered to be any desired value between the permittivities of the constituent layers. These layers are oriented vertically below the patch to support electric fields consistent with desired resonant modes. 
Nevertheless, the courts have held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Liao’s invention such that wherein the dielectric pad is a laminated dielectric pad comprising at least one layer of high-k dielectric material having a dielectric constant greater than 7 Farads/meter (F/m) and at least one layer of low-k dielectric material having a dielectric constant less than 6 F/m, in order obtain desired resonant modes and facilitate device miniaturization. 

Claim 15: As best understood, Liao discloses a device, comprising: 
a first pad 510 (Fig. 29) of conductive material over a substrate 30, wherein the first pad is electrically connected to a ground plane 510 [0059];  
an insulating fill material 70 filling an antenna cavity 327 over the first pad, the insulating fill material having a first dielectric constant less than 7 Farads/meter (F/m) (¶ [0076]: “In some embodiments, the molding compound has a dielectric constant k of 2.8-3.0”); 
a first conductive pillar 303 electrically connected to the first pad of conductive material, wherein the first conductive pillar extends through the insulating fill material; 

a pad of dielectric material 81 over a top surface of the insulating fill material 70 and the first conductive pillar 303; and 
a second pad of conductive material 427 over the pad of dielectric material, wherein the second pad of conductive material is electrically connected to the controller die 310.  
Liao fails to expressly teach the pad of dielectric material having a second dielectric constant greater than 7 Farads/meter. 
Lilly teaches “The net effective dielectric constant in the plane parallel to the layers is engineered to be any desired value between the permittivities of the constituent layers. These layers are oriented vertically below the patch to support electric fields consistent with desired resonant modes. Substrates may be engineered for both linearly and circularly polarized patch antennas. Substrate weights can be reduced by factors of from 6 to 30 times using different types of high permittivity layers. This concept has numerous applications in electrically small and lightweight antenna elements, as well as in resonators, microwave lenses, and other electromagnetic devices.” (Abstract)
Nevertheless, the courts have held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Liao’s pad of dielectric material having a second dielectric constant greater than 7 Farads/meter, in order obtain desired resonant modes and facilitate device miniaturization. 


further comprising a third pad of conductive material 432 (Fig. 13) over the pad of dielectric material 81 (Fig. 29) and electrically connected to the controller die 310.  

Claim 17: Liao fails to teach wherein the pad of dielectric material further comprises at least one layer of a dielectric material having a first dielectric constant greater than 7 Farads/meter (F/m).  
Lilly teaches “The net effective dielectric constant in the plane parallel to the layers is engineered to be any desired value between the permittivities of the constituent layers. These layers are oriented vertically below the patch to support electric fields consistent with desired resonant modes. Substrates may be engineered for both linearly and circularly polarized patch antennas. Substrate weights can be reduced by factors of from 6 to 30 times using different types of high permittivity layers. This concept has numerous applications in electrically small and lightweight antenna elements, as well as in resonators, microwave lenses, and other electromagnetic devices.” (Abstract)
Nevertheless, the courts have held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Liao’s device such that wherein the pad of dielectric material further comprises at least one layer of a dielectric material having a first dielectric constant greater than 7 Farads/meter (F/m), in order obtain desired resonant modes and facilitate device miniaturization. 

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liao and Lilly as applied respectively to claims 3 and 15 above, and further in view of Sprentall (cited above).
Claims 4 and 18: Liao fails to teach wherein the dielectric pad comprises titanium dioxide (TiO2). 
Sprentall teaches [0032] “The dielectric material, including the additional dielectric material, the thin film dielectric material, and the outer layer dielectric material, can each independently comprise one or more dielectric fillers to adjust the properties thereof (e.g., dielectric constant or coefficient of thermal expansion). The dielectric filler can comprise titanium dioxide (such as rutile or anatase), barium titanate, strontium titanate, silica (for example, fused amorphous silica or fumed silica), corundum, wollastonite, boron nitride, hollow glass microspheres, or a combination comprising at least one of the foregoing.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Liao’s invention such that the dielectric pad comprises titanium dioxide, in order to obtain desired electromagnetic properties such as frequencies of resonance. 

Claims 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (cited above) in view of “Liu” (US 2013/0207274). 
Claim 21: Liao discloses a device, comprising: 
a substrate 10 (Fig. 29); 
a first insulating layer 30 over the substrate [0069]; 
a first pad of conductive material 510 over the first insulating layer, wherein the first pad is electrically connected (inherently) to a ground contact; 
an insulating fill material 70 filling an antenna cavity 327 over the first pad 510, the insulating fill material (inherently) having a first dielectric constant; 

a controller die 310 mounted on the substrate; 
a pad of dielectric material 81 formed on top surface of the insulating fill material 70; and 
a second pad of conductive material 427 (right of 310) over the pad of dielectric material 81, wherein the second pad of conductive material is electrically connected to the controller die 310.  
Liao fails to expressly teach the pad of dielectric material having a second dielectric constant, wherein the second dielectric constant is greater than the first dielectric constant. 
Liu teaches [0029] “The two antenna substrates 132 and 232 can be formed of the same material or different materials. For instance, the first substrate layer 132 may be formed of glass (silica) and the second substrate 232 may be formed of low loss silicon, providing two low loss substrates with different dielectric constants (silica has a lower dielectric constant than silicon). The materials with different losses and dielectric constants can be implemented to tune the operating frequency/bandwidth of the stacked patch antenna structure, using methods known to those of ordinary skill in the art.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Liao’s pad of dielectric material having a second dielectric constant, wherein the second dielectric constant is greater than the first dielectric constant, in order to obtain tuned operating frequency/bandwidth of the device. 

 Claims 23-24:  Liao discloses the device according to claim 21, wherein, wherein a perimeter of the pad of dielectric material 81, projected onto the ground plane, encompasses the first conductive pillar 303; 
.  

Claims 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Liao and Liu as applied to claim 21 above, and further in view of Lilly (cited above).
Claim 22:  Liao fails to teach wherein: the second dielectric constant is at least 7 Farads/meter.  
Lilly teaches “The net effective dielectric constant in the plane parallel to the layers is engineered to be any desired value between the permittivities of the constituent layers. These layers are oriented vertically below the patch to support electric fields consistent with desired resonant modes. Substrates may be engineered for both linearly and circularly polarized patch antennas. Substrate weights can be reduced by factors of from 6 to 30 times using different types of high permittivity layers. This concept has numerous applications in electrically small and lightweight antenna elements, as well as in resonators, microwave lenses, and other electromagnetic devices.” (Abstract)
Nevertheless, the courts have held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Liao’s invention such that wherein: the second dielectric constant is at least 7 Farads/meter, in order obtain desired resonant modes and facilitate device miniaturization. 


Lilly discloses wherein: the pad of dielectric material comprises at least a first dielectric material 32 (Fig. 12) having a dielectric constant and second layer dielectric material having a dielectric constant, wherein the first dielectric material is different from the second dielectric material.  
Lilly teaches “As shown, antenna 40 is similar in construction to the conventional patch antenna 10 shown in FIGS. 9 through 11 except that the substrate is comprised of artificial dielectric material 30, having alternating layers 32 and 34 of high and low permittivity dielectric materials, respectively. The high permittivity dielectric layer 32 can be, for example, a ceramic material such as PD-85 made by Pacific Ceramics of Sunnyvale, Calif., or it can be, for example, an artificial dielectric material such as a frequency selective surface. The low permittivity dielectric layer 34 can be, for example, a Rohacell foam spacer.” (col. 8, second para.)
Lilly further teaches “The net effective dielectric constant in the plane parallel to the layers is engineered to be any desired value between the permittivities of the constituent layers. These layers are oriented vertically below the patch to support electric fields consistent with desired resonant modes. Substrates may be engineered for both linearly and circularly polarized patch antennas. Substrate weights can be reduced by factors of from 6 to 30 times using different types of high permittivity layers. This concept has numerous applications in electrically small and lightweight antenna elements, as well as in resonators, microwave lenses, and other electromagnetic devices.” (Abstract)
Nevertheless, the courts have held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Liao’s invention such that wherein: the pad of dielectric material comprises at least a first dielectric material having a dielectric constant greater than 7 Farads/meter and second layer dielectric material having a dielectric constant greater than 7 Farads/meter, wherein the first dielectric material is different from the second dielectric material, in order obtain desired resonant modes and facilitate device miniaturization. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Liao and Liu as applied to claim 21 above, and further in view of Sprentall (cited above).  
Claim 25: As best understood, Liao fails to teach wherein: the pad of dielectric material comprises a dielectric material selected from the group consisting of titanium dioxide (TiO2), strontium titanium trioxide (SrTiO3), barium strontium titanium trioxide (BaSrTiO3), barium titanium trioxide (BaTiO3), lead zirconium titanium trioxide (PbZrTiO3), and combinations and mixtures thereof.  
Sprentall teaches [0032] “The dielectric material, including the additional dielectric material, the thin film dielectric material, and the outer layer dielectric material, can each independently comprise one or more dielectric fillers to adjust the properties thereof (e.g., dielectric constant or coefficient of thermal expansion). The dielectric filler can comprise titanium dioxide (such as rutile or anatase), barium titanate, strontium titanate, silica (for example, fused amorphous silica or fumed silica), corundum, wollastonite, boron nitride, hollow glass microspheres, or a combination comprising at least one of the foregoing.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Liao’s invention such that wherein: the pad of dielectric 2), strontium titanium trioxide (SrTiO3), barium strontium titanium trioxide (BaSrTiO3), barium titanium trioxide (BaTiO3), lead zirconium titanium trioxide (PbZrTiO3), and combinations and mixtures thereof, in order to obtain desired electromagnetic properties such as frequencies of resonance. 

Allowable Subject Matter
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Edwards (US 2019/0312347), Fig. 7, ¶ [0105]
Lee (US 2004/0080455), Figs. 9-11, ¶ [0052]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN Z ISLAM/Primary Examiner, Art Unit 2845